          Case 1:19-cv-00077-RP Document 12 Filed 04/30/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

LUCIO DEVELOPMENT LLC,                            §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §                   1:19-CV-77-RP
                                                  §
SILICON LABORATORIES INC.,                        §
                                                  §
       Defendant.                                 §


                                      FINAL JUDGMENT

       On April 24, 2019, the plaintiff dismissed with prejudice all claims against the defendant in

this case pursuant to Federal Rule of Civil Procedure 41. As nothing remains to resolve, the Court

renders Final Judgment pursuant to Federal Rule of Civil Procedure 58.

       IT IS ORDERED that the case is CLOSED.

       IT IS ORDERED that each party bear its own costs.

       SIGNED on April 30, 2019.




                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE
